Citation Nr: 0834662	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-24 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability with mild degenerative arthritis, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right knee 
retropatellar arthralgia with ligament laxity, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for left knee 
retropatellar arthralgia with ligament instability, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active service from July 1980 to July 1984. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

The veteran has submitted additional evidence since the 
issuance of the supplemental statement of the case (SSOC) in 
January 2008.  Under 38 C.F.R. § 20.1304, new evidence 
received by the Board, if pertinent to the case on appeal, 
usually requires a return of the case to the RO for review, 
consideration, and preparation of a SSOC prior to a Board 
decision, unless there has been a waiver of such initial RO 
review.  Although there is also some reference to continued 
evaluation and treatment of the veteran's service-connected 
right knee disability, this evidence essentially duplicates 
and is cumulative of medical evidence already of record.  As 
such, additional action with regard to the right knee 
disabilities is not needed and the Board will adjudicate 
those matters below.  

With regard the left knee, the issue of an increased rating 
for left knee disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested by objective X-ray evidence of mild arthritis and 
range of motion limited by no more than 5 degrees of 
extension and flexion varying from 45 degrees to 135 degrees, 
depending on pain.  

2.  The veteran's service-connected right knee retropatellar 
arthralgia with ligament laxity, is been manifested primarily 
by hypermobility consistent with no more than slight 
subluxation and/or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right knee disability with mild degenerative arthritis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, DCs 5010-5260 (2007).

2.  The criteria for a rating in excess of 10 percent for 
right knee retropatellar arthralgia with ligament laxity have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Increased Ratings 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

Factual Background and Analysis

During the course of this appeal the veteran's primary 
complaints of pain and instability are consistent and clearly 
referenced in examination reports.  However, the objective 
medical evidence is the most persuasive indication of 
functional loss resulting from his right knee disability.  

In connection with his current claim for increase, the 
veteran underwent VA examination in June 2004.  The examiner 
noted recent MRI findings in May 2004 consistent with marked 
degeneration of the body and posterior horn of the medial 
meniscus.  There was fissuring of the cartilage of the 
lateral femoral condyle with minor tricompartmental 
degenerative changes and a small ganglion cyst adjacent to 
the medial head of the gastrocnemius.  The posterior, 
anterior, and lateral cruciate ligaments were unremarkable.  
That same month the veteran underwent arthroscopic surgery of 
the right knee.  Currently his primary complaints were of 
swelling, instability, weakness, and pain.  He reported 
flares of pain every six hours of unspecified duration.  He 
reported using medication, injections and physical therapy 
with varying degrees of relief.  He also wore a brace and 
used a single point cane.  He was unable to return to his job 
as a construction worker.  

On examination the iliac crest appeared level.  There were 
three relatively new arthroscopic scars and two older faint 
arthroscopic scars.  There was tenderness in the lateral and 
medial joint lines and above the medial joint line.  There 
was slight swelling anteriorly, but no erythema or warmth.  
The patellar glide was smooth without crepitus and the 
examiner could not detect any ligamentous laxity on 
examination.  The quad set was good and strength was -5/5 on 
extension and 4/5 on flexion.  Range of motion testing 
revealed extension to 0 degrees with pain.  On active knee 
flexion the pain started at 45 degrees and continued to 110 
degrees.  Passive knee flexion was 120 degrees.  When 
applying resistance flexion was 100 degrees with pain.  After 
repetitive motion flexion was 110 degrees with pain.  

As stated previously, the veteran underwent arthroscopic 
surgery in May 2004.  A post-operative followup report in 
August 2004 showed his right knee range of motion was from 5 
to 120 degrees.  There was no effusion.  The diagnosis was 
status post arthroscopy right knee with arthritis.  In 
December 2004, there was continued right knee tenderness 
along the medial and lateral joint lines with no effusion or 
erythema.  Anterior drawer showed joint laxity and McMurray's 
was positive for pain, especially with extension.  There was 
no pain with varus and valgus stressing.  X-rays of the right 
knee showed mild narrowing of the medial joint compartment of 
the right knee.  In January 2005, range of motion of the 
right knee had improved with extension to 0 and flexion to 
135 degrees.  In November 2007, the veteran was evaluated for 
increasing knee pain.  Examination revealed popliteal 
fullness in the right knee.  He was only able to do a 30 
degree deep knee bend, but knee motor strength was 5-/5-and 
range of motion was from 0 to 135 degrees.  Collateral and 
cruciate ligaments were intact.  McMurray's testing was 
negative.  The most recent record dated in December 2007 
shows continued evaluation of right knee symptomatology.

During VA examination in December 2007, the veteran's 
complaints of pain, instability and intermittent swelling 
remained unchanged.  X-rays showed minor degenerative 
changes, meniscal damage and minor articular cartilage 
damage.  The veteran could squat, but repetition produced 
increased pain.  However, there was no decrease in motion as 
a result of repetitive activity.  There were no particular 
flare-ups, but the veteran had frequent episodes of catching 
and locking.  These episodes were not incapacitating to the 
point where the veteran was immobilized and unable to 
continue his activities.  

Range of motion of the right knee showed 5 degrees of 
hyperextension and 130 degrees of flexion.  The patella was 
hypermobile with about a 15 degree Q-angle.  No significant 
crepitation was found, but considerable hypermobility was 
noted.  The patella was not dislocatable.  Collateral and 
cruciate ligaments were stable to testing bilaterally.  There 
was a slight anterior drawer sign suggestive of 
hypermobility.  McMurray and Apley tests were negative.  
Muscle tone was poor to moderate but the power of flexion and 
extension was 5/5.  Palpation produced pain with manipulating 
the patella as well as tenderness of both the medial and 
lateral joint line.  The examiner noted the veteran's 
hypermobility was subject to injury to the cartilaginous 
surface.  However, range of motion was described as excellent 
and the knee was grossly stable on physical examination.  The 
clinical impression was minimal degenerative arthritis 
secondary to hypermobility.  


right knee degenerative arthritis

The veteran's right knee arthritis is currently rated as 10 
percent disabling under DCs 5010-5260.  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 
(2007).

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Code 5003 states that the 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, DC 5003 (2007).

Diagnostic Code 5260 provides for evaluating limitation of 
the flexion of the leg.  A noncompensable rating is provided 
where flexion is limited to 60 degrees, a 10 percent rating 
is assigned where flexion is limited to 45 degrees, a 20 
percent rating is assigned when flexion is limited to 30 
degrees, and a 30 percent rating is assigned when flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2007).

Limitation of extension of the leg is rated noncompensable at 
5 degrees, 10 percent at 10 degrees, 20 percent at 15 
degrees, 30 percent at 20 degrees, 40 percent at 30 degrees, 
and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, DC 5261 
(2007).  See also 38 C.F.R. § 4.71, Plate II (2007), which 
reflects that normal flexion and extension of a knee is from 
0 to 140 degrees.

Based on the preceding evidence, the criteria for a rating in 
excess of 10 percent have not been met.  The record reveals 
very little clinical data to support a finding of more than 
minimal symptomatology associated with the veteran's right 
knee disability.  Although the evidence shows the veteran had 
mild degenerative changes, it does not produce a level of 
limited motion, which would allow for the assignment of a 20 
percent rating (flexion limited to 30 degrees and/or 
extension limited to 20 degrees) under DCs 5260 and 5261.  

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 
(1995), in reaching its conclusion in this case and although 
the veteran's right knee is symptomatic, he has considerable 
range of motion despite his complaints.  Simply put, neither 
the veteran nor any examiner has established that pain or 
flare-ups result in functional loss that would equate to 
moderate limitation of motion of the right knee.  Thus, the 
Board finds that the 10 percent disability rating adequately 
compensates him for his limitation of motion, pain, and 
functional loss.  As such, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 have been considered, but do not provide a 
basis for the assignment of a higher rating under these 
circumstances.  Although the Board is required to consider 
the effect of the veteran's pain when making a rating 
determination, and has done so in this case, the Rating 
Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).


right knee retropatellar arthralgia with ligament laxity

The veteran's right knee retropatellar arthralgia with 
ligament instability is currently rated as 10 percent 
disabling under DC 5257.  

Under DC 5257, a 10 percent rating for knee impairment is 
warranted for slight impairment, including recurrent 
subluxation or lateral instability of the knee.  An 
evaluation of 20 percent requires moderate impairment, 
including recurrent subluxation or lateral instability of the 
knee.  An evaluation of 30 percent requires severe 
impairment, including recurrent subluxation or lateral 
instability of the knee. 38 C.F.R. § 4.71a, (2007).

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2007).  The use of terminology 
such as "mild" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2007).

Likewise, the medical evidence does not establish that the 
criteria for a rating in excess of 10 percent under DC 5257 
have been met.  Despite subjective complaints from the 
veteran, physical examinations in 2004 and 2007 have shown no 
significant abnormalities in the right knee, with the 
exception of slight anterior drawer sign and hypermobility, 
both suggestive of joint laxity.  The veteran's range of 
motion, while impaired, was no more than slightly so.  
Although the evidence of record indicates the veteran uses a 
brace and a cane, there has been no clinical evidence to 
support a conclusion that he has more than slight impairment 
of the right knee.  Thus, the evidence does not establish 
manifestations of moderate knee impairment to warrant a 20 
percent evaluation under DC 5257.  

Moreover, since DC 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional 
impairment and factors to be considered upon evaluation of 
the joints, respectively, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  Therefore, no greater 
benefit can flow to the veteran.

Other Schedular Considerations

The only other possibilities for a higher disability 
evaluation based on limitation of motion of the knee would be 
under DC 5256, for ankylosis; under DC 5258 for dislocation 
of the semilunar cartilage; under DC 5262, for nonunion of 
the tibia and fibula; or under DC 5263 for genu recurvatum, 
none of which is present in this case.  Thus, an increased 
rating in this regard is not warranted.

Extra-schedular Consideration & Conclusion

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this case, the veteran has not identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  There has 
been no demonstration of circumstances such as frequent 
hospitalization, or marked interference with employment, so 
as to render the applicable schedular criteria inapplicable.  
With all due respect for the veteran's complaints regarding 
his right knee disabilities, clinical treatment reports of 
record do not reflect a unique disability status.

Although clearly, due to the nature and severity of the 
veteran's service-connected right disability, interference 
with his employment is foreseeable, the evidence does not 
reflect that the average industrial impairment he suffers 
from is in excess of that contemplated by the assigned 
evaluations, or that application of the schedular criteria is 
otherwise rendered impractical.  The Board does not dispute 
the veteran's contentions that his right knee disabilities 
have caused him to alter his lifestyle and restricted his 
activities.  Even so, such complaints have been taken into 
consideration in the assigned evaluations.  In other words, 
the Board finds that the regular schedular standards 
contemplate the symptomatology shown.  Thus, the evidence of 
record does not reflect any factor which takes the veteran 
outside of the norm, or which presents an exceptional case 
where his currently assigned disability ratings are found to 
be inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown , 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the claims, and 
that the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  The appeal is denied.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in June 2004 which fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit any evidence and/or information in 
his possession to the RO.  Moreover, he has not demonstrated 
any error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the 
veteran.  

However, recently, the U.S. Court of Appeals for Veterans 
Claims (Court) concluded that, for an increased rating claim, 
VCAA notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Here, the veteran was not provided this more detailed notice 
in the aforementioned letter and it did not explain how 
disability ratings and effective dates are assigned.  
However, he is found to have actual knowledge as to both of 
these points.  Throughout this appeal the veteran discussed 
how his knee symptoms impacted his daily life and his ability 
to work.  Such assertions are found to demonstrate an 
understanding of the need to provide evidence regarding the 
impact of his service-connected right knee disabilities on 
his everyday life.  Therefore, to the extent that notice in 
this case does not entirely conform with Vazques-Flores, this 
is not found to prejudice the veteran here.  Given his 
demonstrated understanding, the Board finds that it would not 
be beneficial to remand for a new notice letter.  

In addition, the essential fairness of the adjudication 
process was not affected by this error as the veteran was 
clearly notified of the rating criteria for rating the knee 
disabilities in the June 2005 statement of the case.  The 
January 2008 supplemental statement of the case readjudicated 
the increased rating claims which contained a list of the 
evidence considered, a summary of adjudicative actions, 
included all pertinent laws and regulation, including the 
criteria for evaluation of the veteran's right knee 
disabilities and an explanation for the decision reached.  
Thus, the purposes of the notice requirements have not been 
frustrated and any error in failing to provide additional 
notice has not affected the essential fairness of the 
adjudication process because the veteran had actual knowledge 
of what information and evidence is needed to establish his 
claims.  See Sanders, supra.  

The Board also finds that VA has satisfied its duty to assist 
the veteran in the development of the claim.  The RO has 
obtained the veteran's outpatient treatment records dated 
from 2004 to 2007and VA medical opinions in 2004 and 2007.  
Thus, it appears that all obtainable evidence identified by 
the veteran relative to the claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An increased rating for a right knee disability with mild 
degenerative arthritis is denied. 

An increased rating for right knee retropatellar arthralgia 
with ligament laxity is denied. 




REMAND

The veteran contends that his service-connected left knee 
disorder is more disabling than the current 10 percent rating 
reflects.  His left knee disorder is rated under DC 5257 for 
recurrent subluxation or lateral instability.  

The Board notes at the outset that since his most recent VA 
examination in December 2007 the veteran has reported recent 
left knee surgery in April 2008, for medial meniscectomy and 
chondroplasty.  There are no medical records on file 
corresponding to any surgical procedures.  Copies of 
surgical/clinical reports created in connection with the 
veteran's surgery must be obtained and associated with the 
claims folder.  Thus, the Board believes that a request for 
additional evidence of current treatment is appropriate prior 
to appellate consideration of the veteran's claim.  Also, to 
ensure that the record reflects the current severity of the 
veteran's left knee disability the RO should then arrange for 
him to under examination at an appropriate VA medical 
facility.  The examination should include a review of the 
veteran's claims file and past clinical history, with 
particular attention to the severity of present 
symptomatology, as well as any significant pertinent interval 
medical history since his examination in December 2007.  See 
generally, Martina v. Nicholson, 21 Vet. App. 447 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
that is compliant with the requirements 
of Vazques-Flores v. Peake, 22 Vet. App. 
37 (2008).  The notice should advise the 
veteran that to substantiate a claim for 
an increased rating for his left knee, he 
must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increase severity of the 
disability and the effect that worsening 
has on his employment and daily life.  
The RO should also issue notice to the 
veteran in compliance with Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006) 
that includes an explanation as to how VA 
determines disability ratings and 
effective dates.

2.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to recent 
treatment of service-connected left knee 
disability, or to provide the identifying 
information and any authorization needed 
to obtain such evidence on his behalf.  
These records should include (but are not 
limited to) any additional clinical 
records associated with his left knee 
surgery in April 2008.  Document any 
attempts to obtain such records.  If any 
pertinent evidence identified by the 
veteran is unavailable, so inform the 
veteran and request that he obtain and 
submit it.

3.  Thereafter, the veteran should be 
referred for a VA orthopedic examination 
to more accurately determine the nature 
and severity of his service connected 
left knee disability.  The claims folder 
must be made available to the examiner(s) 
in conjunction with the examination.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
indicated tests and studies, to include 
X-rays and other diagnostic procedures 
deemed necessary, should be conducted.  

a.  On the basis of the current 
examination findings and information 
in the claims files, the orthopedist 
should describe in detail all 
symptoms reasonably attributable to 
the service-connected left knee 
disability and its current severity.  
The examiner should indicate the 
range of motion expressed in 
degrees, including the specific 
limitation of motion due to pain, 
and state the normal range of 
motion.  The examiner should 
indicate whether the veteran has 
either instability or recurrent 
subluxation.  If either recurrent 
subluxation or lateral instability 
is found, the examiner should 
indicate whether such symptoms are 
best described as slight, moderate, 
or severe.  The examiner should also 
indicate whether the veteran has 
frequent episodes of locking, pain 
or effusion in the joint.  Complete 
diagnoses should be provided.  

b.  The physician should then set 
forth the extent of any functional 
loss present in the veteran's left 
knee due to weakened movement, 
excess fatigability, incoordination, 
or pain on use.  The examiner should 
also describe the level of pain 
experienced by the veteran and state 
whether any pain claimed by him is 
supported by adequate pathology and 
is evidenced by his visible 
behavior.  The degree of functional 
impairment or interference with 
daily activities, if any, by the 
service-connected left knee 
disability should be described in 
adequate detail.  Any additional 
impairment on use, or in connection 
with any flare-up should be 
described in terms of the degree of 
additional range-of-motion loss.  
The conclusions should reflect 
review of the claims folder, and the 
discussion of pertinent evidence.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the veteran an appropriate SSOC 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


